Citation Nr: 0901964	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-36 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1953 to July 1957 and from October 1957 
to October 1961.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from April 2006 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).

Discussion

In an August 29, 2008 statement, the veteran wrote to his 
representative, stating "You may consider this letter to be 
my request for withdrawing from the original appeal to BVA in 
both of these cases . . . stop the current appeal."  In a 
subsequent September 2008 statement, the veteran indicated he 
withdrew his appeal on August 29, 2008 and emphasized: "it 
is very necessary that BVA receive my withdrawal of both 
cases in a timely manner.  I want no action taken on these 
withdrawn cases."  See the veteran's September 15, 2008 
statement.  In a statement received at the Board on October 
2, 2008, the veteran requested that "no action be taken on 
both of my claims, as per my order to Muskogee VA."  
[Emphasis as in the original].  Attached to the veteran's 
note was a statement from the veteran's representative dated 
September 4, 2008 indicating "the veteran wishes to withdraw 
his appeal."  
A subsequent statement from the veteran's representative 
dated September 25, 2008 again indicated "the veteran 
requests to withdraw his appeal."  

On October 23, 2008 the veteran wrote to his representative 
concerning his "request to withdraw all appeals," and asked 
for written confirmation of the same.  Finally, in a 
communication received at the Board on November 20, 2008 the 
veteran emphasized: "I DO NOT WANT MY CASES TO BE SENT FOR 
ANYMORE APPEALS."  [sic] [Emphasis as in original].

As the veteran has clearly indicated his wish to withdrawal 
the instant appeal, there remain no allegations of errors of 
fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2008).  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


